DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Vokes-2407046.
Vokes discloses 1. An apparatus comprising: a cylindrical filter 2 housed in a filter chamber 17, wherein the cylindrical filter 2 comprises a first filter end cap 10 and a second filter end cap 5, and wherein the first filter end cap 10 and the second filter end cap 5 are respectively configured to secure opposite ends of the cylindrical filter 2 (see Fig 1); a filter cleaning knob 21 configured to rotate the cylindrical filter 2; and a filter cleaning flap 24 secured to an interior wall of the filter chamber 17 and configured to sequentially make contact with a plurality of pleated segments 1 of the cylindrical filter 2 as the filter cleaning knob is rotated (col. 2, lines 15-25).  
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar filter devices.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
6-3-22
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723